Title: [Diary entry: 4 September 1784]
From: Washington, George
To: 

 4th. Having finished my business with my Tenants (so far at least as partial payments could put a close to it)  and provided a waggon  for the transportation of my Baggage to the Warm springs (or Town of Bath)  to give relief to my Horses, which from the extreme heat of the weather began to rub & gaul, I set out after dinner, and reached Captn. Stroads  a Substantial farmers betwn. Opeckon Creek & Martinsburgh —distant by estimation 14 Miles from my Brothers. Finding the Captn. an intelligent Man, and one who had been several times in the Western Country—tho’ not much on the communication between the North Branch of Potomack, & the Waters of Monongahela—I held much conversation with him—the result of which, so far as it respected the object I had in view, was, that there are two Glades which go under the denomination of the Great glades—one, on the Waters of Yohiogany, the other on those of Cheat River; & distinguished by the name of the Sandy Creek Glades —that the Road to the first goes by the head of Pattersons Creek—that from the accts. he has had of it, it is rough; the distance he knows not—that there is away to the Sandy Creek Glades from the great crossing of Yohiogany (on Braddocks road)  & a very good one; but how far the Waters of Potomack above Fort Cumberland, & the Cheat river from its Mouth are navigable, he professes not to know—and equally ignorant is he of the distance between them. He says that old Captn. Thos. Swearengen  has informed him, that the navigable water of the little Kanhawa comes within a small distance of the Navigable Waters of the Monongahela, & that a good road, along a ridge, may be had between the two  & a young Man who we found at his House just (the Evening before) from Kentucke, told us, that he left the Ohio River at Weeling (Colo. David Shepperds), & in about 40 Miles came to red stone old Fort on the Monongahela, 50 Miles from its Mouth. Captn. Strodes rout to the Westward having been, for the most part, by the way of New river and the Holsten, through (what is called) the Wilderness, to Kentucke, he adds that when he went out last fall he passed through Staunton, by the Augusta Springs, the Sweet springs, &ca. to the New River; on which he fell about ⟨10⟩ Miles as he was told above the Fall in that river, that these falls are about 70 Miles from the Mouth, that a Vessel could not pass them tho’ the perpendicular fall did not exceed Six feet. The distance from Staunton to the [Augusta] Springs, according to his Acct., is 45 Miles; between the [Augusta and Sweet]

Springs 28 Miles; and from the Sweet Springs to the New River, 30; in all 103 from Staunton to the New River: from this part of the New River to the place called Chissels Mines, is passable for Canoes & Batteaux with little difficulty; & from thence to the Roanoke where it is as large as the Opeckon near his house is only 12 miles & a tolerable level Country. 